Citation Nr: 0630332	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1946, and died in November 2002.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  This case 
was previously before the Board in November 2005, at which 
time it was remanded to afford the appellant a hearing before 
the Board.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant as to further action.


REMAND

The appellant, who is a registered nurse, contends that 
service connection is warranted for the cause of the 
veteran's death.  During the hearing before the undersigned 
in June 2006, the appellant testified that the veteran's 
surgeon had suggested to her that the veteran's lung cancer 
was related to in-service exposure to asbestos.  The 
veteran's discharge certificate reveals that the veteran was 
a ship fitter in service and served on the USS Sierra.  At 
the hearing, the appellant and her representative submitted a 
description of the activities of the USS Sierra.  Although 
considerable development has been undertaken and VA obtained 
a medical opinion in connection with the claim, VA has not 
had the opportunity to notify the appellant as to the type of 
evidence needed to support her claim on the basis of asbestos 
exposure since this contention regarding the relationship of 
asbestos exposure in service to the veteran's fatal cancer 
appears to have been first raised at the recent hearing.  VA 
is obligated to consider the claim under all reasonably 
raised theories of entitlement, applying all relevant law and 
regulations.  See, e.g., Andrews v. Nicholson, 421 F.3d 1278, 
1282 ( Fed. Cir. 2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  The record does not reflect that 
the appellant has been furnished the notice required by VCAA, 
to include as specified in 38 U.S.C.A. § 5103(a) and (b), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
relative to the issue of entitlement to service connection 
for the cause of the veteran's death.  In view of the 
necessary further actions related to the asbestos aspect of 
the claim, the RO will have an opportunity to provide the 
additional notice under Dingess/Hartman without further 
analysis by the Board at this time as to whether the absence 
of such notice would be prejudicial to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that she be afforded the 
opportunity to furnish medical evidence 
not already submitted to support the claim 
that the veteran's fatal cancer was 
related to his exposure to asbestos during 
service.  She should be advised that this 
may include medical records or statements 
from a medical provider, especially any 
additional statement from the surgeon who 
she recalled had discussed the matter with 
her.  

2.  The appellant should also be provided 
notice that an effective date will be 
assigned in the event of award of the 
benefits sought, as outlined by the Court 
in Dingess.

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the appellant's claim 
may be granted or whether any further 
development is warranted.  She and her 
representative should then be furnished an 
appropriate supplemental statement of the 
case and be provided the usual opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


